DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites “a manipulator device”; however, it is unclear which 
specific structural features relate to the “manipulator device”.   The Applicant is respectfully requested to amend the claims (e.g., “a manipulator device comprising a first member and a second member” (first member 102; second member 101).   Appropriate correction is required.   
	With regard to claim 1, the claim recites “a manipulator device with a number of elongated periscopes … a plurality of elongated periscopes”, it is unclear whether the second instance of periscopes refers to the first instance of periscopes.   Appropriate correction is required.   
	Claim 1 recites “a plurality of elongating periscopes rotating in respect to each other having a mechanical joint connection their axis of rotation to be concentric with respect to each other input to output positions…”, the following deficiencies are related to the aforementioned recitation:
“in respect to each other” needs to explicitly recite which specific structural feature the term “each other” references.
“a mechanical joint” needs to recite explicitly whether the “mechanical joint” connects one of the elongating periscopes to another one of the plurality of elongating periscopes”.
“their axis of rotation” needs to recite explicitly which specific structural feature the term “their” references.
“with respect to each other input to output positions” needs to recite explicitly which specific structural feature the “input to output positions” references.   
Claim 1 recites “having a number of rotating axes activated by a plurality of motors to control the rotational movement of said elongated periscopes … a driving motor mounted on said mechanical joint and activating the rotational movement of said periscopes”, it is unclear whether the second instance of “a driving motor” refers to the first instance of “a plurality of motors”.   Appropriate correction is required.   
Claim 1 recites “output end of last periscope” in multiple locations which does not include a definite/indefinite article, and it is unclear which periscope this is referencing.   Appropriate correction is required.
Claim 3 recites “the mechanism rotating….”; however, claim 1 from which claim 3 depends does not recite “a mechanism”.   Appropriate correction is required.
Claim 3 recites “the telescopes”; however, claim 1 from which claim 3 depends does not recite “telescopes”.   Appropriate correction is required.
Claim 3 recites “is based on a hollow axis gear end motor”; however, it is unclear what is intended by this recitation which is grammatically unclear.   Appropriate correction is required.   
Claim 4 recites “said elongated periscopes are mounted inside an external envelope carrying the weight of said focusing lens”; however, it is unclear what is intended by this recitation which is grammatically unclear.   Appropriate correction is required.   
Claim 5 recites “the external envelope controls the position of said focusing lens”; however, it is unclear what is intended by this recitation which is grammatically unclear.  Appropriate correction is required.
Claim 6 recites “in said elongated periscope”; however, it is unclear which of the “elongated periscopes” are being referenced by the claim.
Claim 7 is directed to a method; however, the claim recites structural features which mirror those of apparatus claim 1 and is therefore an inappropriate method claim.

Request for Examiner Interview
The Applicant is respectfully requested to contact the Examiner to conduct an Examiner Interview in the interest of compact prosecution and to help expedite processing of the instant patent application as the claims as presented provide a substantial number of clarity issues regarding Applicant’s invention.   
		
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761